Case 1:19-cr-02038-SAB ECF No. 20 filed 07/17/19 PagelD.38 Page 1of1

FILED IN THE
U.S. DISTRICT COURT
EASTERN DISTRICT OF WASHINGTON

PENALTY SLIP JUL 17 2018

SEAN F. McAVOY, CLERK
DEPUTY

INDICTMENT ~~~SPOKANE. WASHINGTON
NAME: JORDAN EVERETT STEVENS

NUMBER OF COUNTS: 4

Count 1: 18 U.S.C. §§ 113(a)(1) and 1153 — Assault with Intent to Commit
Murder

Penalty: 20 years imprisonment, $250,000 fine, 3 years of supervised release, and
a $100.00 special assessment

Count 2: 18 U.S.C. § 924(c)(1)(A)(iii) — Discharging A Firearm During and in
Relation to a Crime of Violence

Penalty: Mandatory minimum of 10 years and a maximum of life imprisonment
consecutive to any other sentence, $250,000 fine, or both; 5 years supervised
release; a $100.00 special assessment.

Count 3: 18 U.S.C. §§ 1111 and 1153 — First Degree Murder

Penalty: Mandatory life imprisonment, $250,000 fine, 5 years of supervised
release, and a $100.00 special assessment

Count 4: 18 U.S.C. § 924(c)(1)(A)Gii) — Discharging A Firearm During and in
Relation to a Crime of Violence

Penalty: Mandatory minimum of 10 years and a maximum of life imprisonment
consecutive to any other sentence, $250,000 fine, or both; 5 years supervised
release; a $100.00 special assessment.

Case No, 1:19-CR-2038-SAB-1

USA Initials: BDS
